Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. Applicant argues the Knodgen et al (US8547477) fails to teach a position calculation processor configured to calculate a position of the magnet according to inductance levels of an inductor of the sensing coils, excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels. Specifically, applicant argues that Knodgen inductance levels are determined irrespective of the direction of each of the inductance levels. The Examiner asserts that L1and L2, as illustrated in figure 7, shows the inductance levels of one coil increasing and the other coil decreasing such that a time after the the intersection of level will determine the change of inductance. If the L1 and L2 values either increase or decrease, they will not intersect; so the measure is determined based on direction of each inductance levels. Applicant also argues that Knodgen change in inductance level is determined even when the direction of the inductance levels are increasing or decreasing, and the direction of the inductance level are not within the purview of his disclosure. However, Knodgen never states the level is determined even when the direction of the inductance level are . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (EPO3086154A1) in view of Gerhards (US20110142433), as evidence by Knodgen et al (US8547477).
Regarding claim 1, Park teaches an actuator (see figures 1 and 20), comprising:
a magnet (130);
a driving coil (120) facing the magnet;
a driver ( 250)configured to move the magnet in at least one of an optical axis direction and a direction perpendicular to the optical axis by applying a driving signal to the driving coil (paragraphs 81,83,100); and
excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels, wherein the inductance levels vary according to movements of the magnet (adjacent coil 120; see paragraphs 100-103).
Park teaches an inductance detection using the inductance variance based on the distance between the two coils (120 and 170; paragraph 102) but fails to specifically disclose the position calculator processor comprising sensing coils excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels.  
	Lens EM position actuators have a moving magnet or moving coil as part of the actuator circuitry in the changing position of the lens.  
In the same field of endeavor, Gerhards teaches an actuator (see figures 1 and 20), comprising: a magnet (on lens barrel 23);
a driving coil (4) facing the magnet;
a driver ( current in coils and 21)configured to move the magnet in at least one of an optical axis direction and a direction perpendicular to the optical axis by applying a driving signal to the driving coil (paragraphs 30-35); and
excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels, wherein the inductance levels vary according to movements of the magnet (see paragraphs30-35). Gerhards actuator is designed, as evidence by Knodgen, et al, wherein a position calculation processor comprising sensing coils, and configured to calculate a position of the magnet according to inductance levels of an inductor of the sensing coils, excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels (see figure 7 of Knodgen et al- the inductance difference excludes a subset of increase and decrease; see also col. 5, lines 29-35 and col. 6,lines 25-43).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a calculation of the position based difference in inductance of sensing coils to exclude a subset of inductance level as a known position determination methodology  and would be functionally equivalent.
Applicant argues the Knodgen et al (US8547477) fails to teach a position calculation processor configured to calculate a position of the magnet according to inductance levels of an inductor of the sensing coils, excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels. Specifically, applicant argues that Knodgen inductance levels are determined irrespective of the direction of each of the inductance levels. The Examiner asserts that L1and L2, as illustrated in figure 7, shows the inductance levels of one coil increasing and the other coil decreasing such that a time after the intersection of level will determine the change of inductance. If the L1 and L2 values either increase or decrease, they will not intersect; so the measure is determined based on direction of each inductance levels. Applicant also argues that Knodgen change in inductance level is determined even when the direction of the inductance levels are increasing or decreasing, and the direction of the inductance level are not within the purview of his disclosure. However, Knodgen never states the level is determined even when the direction of the inductance level are increasing or decreasing and applicant’s claim doesn’t preclude the change of inductance between the two coils from increasing or decreasing. The claim only requires a subset be excluded (for example from x=0 to x= X-figure 7).  Applicant specification also asserts one coil should be increasing and the other coil decreasing (paragraph 118). Figure 7 clearly shows that a measure of increase or decrease of induction levels are within purview of the disclosure. Lastly, applicant argues, the change in inductance levels would be a constant number if inductance levels have the same increasing or decreasing directions of inductance levels; thus, none of the inductance level could be interpreted as being excluded.  However, 
Regarding claim 2,  Park further teaches the actuator of claim 1, wherein the sensing coils (120, 170 or 4) are disposed in a direction of the movements of the magnet (see figure 1 of Park). Also, see figure 4 of Gerhards. 
Regarding claim 3, the actuator of claim 2, Park-Gerhards- Knodgen combination teaches wherein the position calculation processor calculates the position of the magnet according to the directions of the inductance levels of the sensing coils (paragraphs 101-103 of Park). Also see paragraph 35-37 of Gerhards and figure 7 of Gerhards.).
Regarding claim 4, the actuator of claim 3, Park-Gerhards- Knodgen combination teaches wherein the position calculation processor calculates the position of the magnet according to the inductance levels of the sensing coils upon the directions of the increase and decrease in the inductance levels of the sensing coils being different from each other (see Examiner’s notes in claim 1 and 
Regarding claim 6, the actuator of claim 1, Park further teaches wherein the position calculation processor outputs the inductance levels of the sensing coils as oscillation signals (see paragraph 100 of Park).
Regarding claim 7, the actuator of claim 6, Park further teaches wherein the position calculation processor calculates the position of the magnet according to frequencies of the oscillation signals (see paragraph 100 of Park).
Regarding claim 17, Park teaches an actuator, comprising:
a magnet (130) disposed on a side of a lens holder (110) of a lens module;
a driving coil (120) disposed on a substrate, facing the magnet, to move the lens module in an optical axis direction (paragraphs 37-41); and
a position calculation processor (170 and PCB) comprising sensing coils positioned on the substrate facing the magnet, wherein a change in magnitude of a magnetic field generated by the magnet varies an inductance of the sensing coils to determine a displacement of the lens module (paragraphs 100-103), and wherein the position calculator processor calculates the position the positon of the magnet, excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels.
excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels.  
	Lens EM position actuators have a moving magnet or moving coil as part of the actuator circuitry in the changing position of the lens.  
In the same field of endeavor, Gerhards teaches an actuator (see figures 1 and 20), comprising: a magnet deposed on the side of a lens holder of lens module (on lens barrel 23);
a driving coil (4) disposed on a substrate, facing the magnet, to move the lens module in an optical axis direction (paragraphs 30-35); and
a position calculation processor (22) comprising sensing coils (4) positioned on the substrate facing the magnet, wherein a change of magnitude of a magnetic field generated by the magnet varies an inductance of the sensing coils to determine a displacement of the lens module , and wherein the positional calculation processor calculates the position of the magnet, excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels(see paragraphs 30-35). Gerhards actuator is designed, as evidence by Knodgen, et al, wherein a position calculation processor comprising excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels (see figure 7 of Knodgen et al- the inductance difference excludes a subset of increase and decrease; see also col. 5, lines 29-35 and col. 6,lines 25-43).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a calculation of the position based difference in inductance of sensing coils to exclude a subset of inductance level as a known position determination methodology  and would be functionally equivalent.
As discussed above, applicant argues the Knodgen et al (US8547477) fails to teach a position calculation processor configured to calculate a position of the magnet according to inductance levels of an inductor of the sensing coils, excluding a subset of the inductance levels having the same increasing or decreasing directions of inductance levels. Specifically, applicant argues that Knodgen inductance levels are determined irrespective of the direction of each of the inductance levels. The Examiner asserts that L1and L2, as illustrated in figure 7, shows the inductance levels of one coil increasing and the other coil decreasing such that a time after the intersection of level will determine the change of inductance. If the L1 and L2 values either increase or decrease, they will not 
Regarding claim 18, the actuator of claim 17, the Park-Gerhard-Knodgen combination teaches wherein the sensing coils (120,170 or 4) comprises two sensing coils disposed in the optical axis direction (see figure 1 of Park and figure 4 of Gerhards).
Regarding claim 19, the actuator of claim 17, the Park-Gerhard-Knodgen combination teaches wherein the sensing coils (120,170 or 4) comprises two sensing coils disposed in a direction perpendicular to the optical axis direction (see figure 1 of Park and figure 4 of Gerhards).
Regarding claim  20, The actuator of claim 17, the Park-Gerhard-Knodgen combination teaches wherein the sensing coils comprises two sensing coils, in which an inductance level of one of the two sensing coils decreases and an inductance level of the other of the two sensing coils increases (see figure 7 of Knodgen).
Allowable Subject Matter
Claims 10-16 and 21-26 are allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH